Title: To Thomas Jefferson from James Wilkinson, 3 April 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans April 3rd. 1807
                        
                        By a singular concatenation of incidents, I have ascertained that Depestre mentioned to you in a former
                            Letter, was the accredited Agent of Burr, who visited St. Louis in October last; and that Mr. Depestre bore a Letter from
                            Burr to a Mr. Provenchere, giving Him assurances that a revolution of the Western States would take place on the 15th. Day
                            of November & inviting Him to join in it.
                        This Provenchere is a Man of Talents & Erudition, His Father, an intimate of Burr, was preceptor to
                                Morse & the Count d’Artois, & resided last year near
                            Wilmington Delaware—I understand P. Chouteau employed Him on his late visit to the Seat of Government as his English
                            Interpreter, but as Mr. Provenchere needs an Interpreter Himself, Mr. Chouteau has taken Him into pay for other purposes,
                            probably as Counsellor & Scribe.
                        We have no Accounts of Burr since he left the Alabama, but I have recently heard of his Secretary &
                            Baggage, by information from Mr. Maury, the receiver of public money on the Tombigby, as you will observe from the
                            inclosed copy of his communication to me—I am shocked by the disaffection, which could put at Liberty so important a
                            Witness, with all the papers of the Arch Conspirator, and to remedy the fault, I have dispatched an Express to Lt. Gaines,
                            with orders to call Judge Toulman to his assistance, and to have this man sought for pursued if necessary &
                            apprehended; but sir whilst I pursue these steps with an honest Zeal, I fear that I am involving myself deeper in
                            difficulties without public Utility, for it is with unspeakable regret I perceive, political animosities & resentments
                                saping the foundations of Justice & sound Policy, and even
                            yielding support to Treasons & conspiracy; such Conduct must eventually bring reproach on its authors, but in the moment
                            it appals the patriot & incourages the conspirator.
                        Yet Sir I shall persevere until I have obtained some more important Testimony, from two or three of Burrs
                            confidentials—Mosly & Dunbaugh, the latter he persuaded to desert, Ensign Jackson & his Garrison will I think convict
                            Him of some overt Act; that is if the giving of money, for the express purpose of seducing the Officer & his Men from
                            their duty & allegiance, can be so considered—These Objects will I flatter myself be accomplished in a few weeks, after
                            which if there is ought in my situation, to give me a claim to indulgence, & my pirsonal attentions should not be deemed necessary elsewhere, I would beg for leave of absence to return to St. Louis, as I believe change of place
                            necessary ([from] more than one cause) to the prolongation of my Life,
                            and it is certainly so [for] the recovery of tranquillity of Mind—
                        Under my present feelings I languish for retirement, & should have no Objection to sacrafice my Military
                            appointment to the Government above, that is if our prospects of peace are found promising—But sir I put myself in your
                            disposal & shall be content with your decision—Rest assured that neither Burr nor Adair can prove aught to implicate my
                            Patriotism or Honor—they defy fiction, falshoods & Calumnies—with perfect respect & attachment I am Sir Your
                            obliged & faithful
                        
                            Ja Wilkinson
                            
                        
                    